Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of the 19th day of
December, 2012, between Omni Bio Pharmaceutical, Inc., 5350 S. Roslyn, Suite
430, Greenwood Village, CO (the “Employer”) and Bruce E. Schneider, PhD, 112
Shandon Place, Malvern, PA 19355 (the “Executive”).
 
RECITALS
 
A.           The Employer is a biopharmaceutical company exploring new methods
of use of Alpha-1 antitrypsin (“AAT”) and Fc-AAT (the “Business”).
 
B.           The Employer desires to employ the Executive as its Chief Executive
Officer under the terms and conditions below set forth.  The Executive desires
to be so employed upon the terms and conditions below set forth.
 
E.           The Executive acknowledges that his receipt of benefits under this
Agreement depends on, among other things, the Executive’s willingness to agree
to and abide by the Confidentiality and Covenants Not to Compete or Solicit
provisions in Sections 8 and 9 below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the terms and the mutual undertakings
contained herein, it is agreed as follows:
 
1.             Term.
 
(a)           Subject to the terms of this Agreement, this Agreement shall
commence on January 1, 2013 and shall terminate on the earlier of December 31,
2013 (the “Term”), the Executive’s death or legally-determined disability, or
the termination of this Agreement in accord with the provisions contained in
Section 6 below (the “Termination Date”).  The Agreement may be renewed on an
annual basis upon mutual written agreement of Employer and Executive.


 
2.             Title.  The Employer agrees to employ the Executive as its Chief
Executive Officer and the Executive accepts such employment.
 
3.             Duties.
 
(a)           The Executive shall render all services of the nature of the
services that a Chief Executive Officer would render to a company in the
biopharmaceutical industry.
 
(b)           During the Term of this Agreement, the Executive shall devote his
full time, energy, skill and best efforts to promote the Employer’s Business and
affairs and to perform his duties hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Executive shall report directly to the Board of Directors of
the Employer.
 
4.             Compensation.
 
(a)           Commencing on January 1, 2013, and continuing during the Term of
this Agreement, the Employer shall pay to the Executive for the loyal and
consistent services provided to it hereunder a salary of $15,000 per month.
 
(b)           The Executive will be eligible for the following cash bonus
payments during the Term of this Agreement:
 
(i)      $50,000 upon the Employer obtaining regulatory authorization to conduct
its first human tests of Fc-AAT in any geography; and


(ii)     The greater of $25,000 or 2% of net cash proceeds from any
“plasma-derived” AAT IP licensing arrangement entered into by the Employer.


 
(c)           The Executive shall also receive time vesting warrants with a
seven year term to purchase 1,500,000 shares of Employer common stock with an
exercise price equal to the closing price of the common stock on the date of
hereof.  Fifty percent (50%) of such warrants will vest on January 1, 2013 and
the remaining fifty percent (50%) on June 30, 2013 contingent upon Executive’s
continued employment with the Employer on each vesting date.  The Executive will
also receive performance vesting warrants with a seven year term to purchase
1,500,000 shares of Employer common stock with an exercise price equal to the
lower of $1.00 or the market price of the common stock on the date of the
milestone achievement. Such warrants will vest upon the achievement of the
milestones listed in Exhibit A contingent upon Executive’s continued employment
with the Employer on each milestone date.
 
(d)           Executive will be eligible to receive a change in control bonus
(the “Change in Control Bonus”) in connection with the occurrence of a Liquidity
Event (as defined in Exhibit B) on the terms set forth on Exhibit B, so long as
Executive has been continuously employed by the Employer through the effective
date of the Liquidity Event.
 
(e)           The Employer will reimburse the Executive for all reasonable and
necessary out-of-pocket business, travel, and entertainment expenses incurred by
the Executive in the performance of the Executive’s duties and responsibilities
to the Employer during the Executive’s employment under this
Agreement.  Employer shall also reimburse Executive reasonable commuting
expenses for travel from the Executive’s primary residence to the Employer’s
headquarters. Such reimbursement shall be subject to the Employer’s normal
policies and procedures for expense verification, documentation, and
reimbursement.
 
5.             D&O Insurance.  In the event that (a) this Agreement is
terminated for other than “Cause” (as defined in Section 6(a) below) or (b) the
Employer ceases to have a directors and officers liability insurance policy in
force, Employer shall purchase a directors and officers liability insurance
“tail” policy with a six year term for the benefit of Executive, effective upon
the earlier of (a) or (b) as described above in this Section 5.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.             Termination.
 
(a)           This Agreement may be terminated by either party for any reason or
no reason upon thirty (30) days’ advance written notice of termination from one
party to the other.  This Agreement may also be terminated by the Employer for
Cause immediately upon written notice to the Executive.  The term “Cause”, as
used herein means any willful misconduct,  gross negligence, breach of
Executive’s obligations under Sections 8 or 9, or the commission of any felony
or dishonest act, including, without limitation, any fraud against the Employer,
any of the affiliates, clients or customers of the Employer.
 
 (b)           If the Executive’s employment with the Employer is terminated by
the Employer without Cause and the Termination Date is prior to the expiration
of the Term, then the Employer will, subject to the conditions in Section 6(d),
pay to Executive as severance pay an amount equal to his then current monthly
base salary, commencing in accordance with Section 6(c), for the remainder of
the Term. Notwithstanding anything herein to the contrary, in no event will the
severance pay available to the Executive under this Section 6(b) exceed the
amount payable under Treas. Reg. Section 1.409A-1(b)(9)(iii).
 
(c)           Severance pay pursuant to Section 6(b) will be paid to the
Executive in equal installments in accordance with the Employer’s regular
payroll schedule, less all legally required and authorized deductions and
withholdings, commencing on the first normal payroll date of the Employer
following the expiration of the applicable rescission periods provided by law
applicable to the release specified in Section 6(d) below and continuing for the
applicable period thereafter; provided, however, that if the Termination Date
occurs before December 31 of any year, any severance amounts that remain payable
under Section 6(b) after the last normal payroll date before March 15 of the
following year shall be payable in a lump sum on March 15 of that following
year, less all legally required and authorized deductions and withholdings, and
that if such rescission periods have not then expired, the severance pay
pursuant to Section 6(b) will be forfeited and not paid to the
Executive.  Notwithstanding the foregoing, the Employer’s obligations to make
severance payments pursuant to this Section 6 shall cease to be effective upon
the date that the Executive accepts employment with another employer.  The
Executive shall notify the Employer promptly upon his acceptance of such
employment.
 
(d)           Notwithstanding the foregoing provisions of this Section 6, the
Employer will not be obligated to make any payments under Section 6 hereof
unless (i) the Executive, if reasonably requested by the Board of Directors of
the Employer and for no additional consideration, completes such transitional
duties as the Board of Directors may assign; (ii) the Executive signs a release
of claims in favor of the Employer and its affiliates (substantially in a form
to be prescribed by the Board of Directors) on or before expiration of the
applicable consideration period specified therein, if any, and all applicable
consideration and rescission periods provided by law have expired; and (iii) the
Executive is in strict compliance with the terms of this Agreement and any other
agreements with the Employer that survive the termination of the Executive’s
employment.
 
7.             Return of Documents.  On termination of this Agreement, or at any
time upon the request of the Chief Executive Officer, the Executive shall return
to the Employer all documents, including all copies thereof, and all other
property relating to the business or affairs of the Employer, including, without
limitation, customer lists, agents or representatives lists, commission
schedules and information manuals, letters, materials, reports, lists and
records (all such documents and other property being hereinafter referred to
collectively as the “Materials”), in his possession or control, no matter from
whom or in what manner he may have acquired such property.  The Executive
acknowledges and agrees that all of the Materials are property of the Employer
and releases all claims of right of ownership thereto.
 
 
-3-

--------------------------------------------------------------------------------

 
 
8.             Confidentiality. As a condition of Executive’s employment with
Employer, Executive will sign the Confidentiality and Inventions Assignment
Agreement attached hereto as Exhibit C.
 
9.             Covenants Not to Compete or Solicit.
 
(a)           Executive agrees that during the Term of this Agreement and for
one (1) year thereafter, he will not, directly or indirectly (whether as sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent) compete with, or participate in any business
that competes with, the Employer’s Business, as then conducted, anywhere in the
world; provided that the Executive may invest in (i) the securities of any
business or enterprise (but without otherwise participating in the activities of
such business or enterprise) which are listed on a national or regional
securities exchange or traded in the over-the-counter market, and (ii) equity
interests of the Employer.
 
(b)           Executive undertakes that during the Term of this Agreement and
for one (1) year thereafter he will not, directly or indirectly (whether as a
sole proprietor, partner, stockholder, director, officer, employee or in any
other capacity as principal or agent), do any of the following:  (i) hire, or
attempt to hire for employment, any person who is an employee of the Employer on
the date of such termination of employment, or attempt to influence any such
person to terminate his or her employment by the Employer; or (ii) in any other
manner interfere with, disrupt or attempt to disrupt the relationship,
contractual or otherwise, between the Employer and any of its employees, or
disparage the business or reputation of the Employer to any such person.
 
(c)           Executive undertakes that during the Term of this Agreement and
for one (1) year thereafter he will not, directly or indirectly (whether as a
sole proprietor, partner, stockholder, director, officer, employee or in any
other capacity as principal or agent), do any of the following:  (i) solicit,
service or accept any actual or prospective accounts, clients, business partners
or customers of the Employer during the period of the Executive’s employment by
the Employer; (ii) influence or attempt to influence any of the accounts,
customers, business partners or clients referred to in Subsection 9(c)(i) to
transfer their business, relationship or patronage from the Employer to any
other person or company engaged in a similar business; (iii) directly assist any
person or company soliciting, servicing or accepting any of the accounts,
customers, partners or clients referred to in Subsection 9(c)(i); or (iv) in any
other manner directly interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Employer and any of its
accounts, customers, business partners or clients referred to in Subsection
9(c)(i), or any other person, or disparage the business or reputation of the
Employer to any such person.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           Executive will not make any statement or remark to any person or
entity that defames or disparages the reputation, character, image, products, or
services of Employer, or the reputation or character of Employer’s employees,
officers or directors. Employer, its employees, officers and directors will not
make any statement or remark to any person or entity that defames or disparages
the reputation, character, image, products, or services of Executive.
 
10.           Enforcement of Covenants.
 
The parties acknowledge and agree that the covenants contained in Sections 8 and
9 are essential elements of this Agreement that are required for the protection
of the Employer’s confidential, proprietary and trade secret information, its
relationships with its clients and customers and its goodwill, and that, but for
the agreements of the Executive to comply with such covenants, the Employer
would not have entered into this Agreement. The parties further acknowledge and
agree that a breach by the Executive of the covenants contained in Sections 8
and 9 may result in irreparable injury to the Employer for which there is no
adequate remedy at law and that the Employer shall be entitled to seek
enforcement of the same by means of a temporary restraining order and/or a
preliminary or permanent injunction issued by any court having jurisdiction
thereof.  In the event that the Executive breaches any of the covenants
contained in Sections 8 and 9, the Employer shall be entitled to an accounting
and repayment of all profits, commissions and benefits the Executive receives in
connection with such breach.  The Executive agrees to indemnify and hold
harmless the Employer against all of its costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the enforcement of the covenants contained in Sections 8 and 9, except, with
respect to the enforcement of any such covenant by the Employer, to the extent
that the Employer is the prevailing party in any action or proceeding commenced
by the Employer in connection therewith.  The covenants contained in Sections 8
and 9 shall survive the termination of this Agreement.  The remedies provided in
this Section 10 shall be in addition to, and not in lieu of, any other remedies
and relief including damages to which the Employer may be entitled.
 
11.           Employer’s Inventions.  The Executive hereby sells, transfers and
assigns to the Employer or to any person, or entity designated by the Employer,
all of the entire right, title and interest of the Executive in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, made or conceived by the Executive, solely or
jointly, or in whole or in part, during the term hereof which (i) relate to
methods, apparatus, designs, products, processes or devices sold, leased,
manufactured, used or under construction or development by the Employer or any
subsidiary or (ii) otherwise relate to or pertain to the business, functions or
operations of the Employer or any subsidiary.  The Executive shall communicate
promptly and disclose to the Employer, in such form as the Employer requests,
all information, details and data pertaining to the aforementioned inventions,
ideas, disclosures and improvements; and, whether during the term hereof or
thereafter, the Executive shall execute and deliver to the Employer such formal
transfers and assignments and such other papers and documents as may be required
of the Executive to permit the Employer or any person or entity designated by
the Employer to file and prosecute the patent applications and, as to
copyrightable material, to obtain copyright thereon.  Any invention by the
Executive within one (1) year following the termination of this Agreement shall
be deemed to fall within the provisions of this Section 11 unless proved by the
Executive to have been first conceived and made following such
termination.  This provision shall not apply to any ideas, skills, methods or
knowledge that the Executive possesses prior to the term of Employment.
 
 
-5-

--------------------------------------------------------------------------------

 
 
12.           Blue-Pencil.  If a court of competent jurisdiction shall at any
time deem the terms of any of the covenants and undertakings of the Executive
under Sections 8 and 9 herein too broad, the court shall modify the offending
provisions to make such provisions enforceable to the maximum extent permitted
by law and the other provisions of those Sections 8 and 9 shall nevertheless
stand.  The court in each case shall reduce the period of restriction to a
permissible duration and shall modify any other provision deemed overly broad so
that it is enforceable to the maximum extent permitted by law.
 
13.           Notices.  Unless otherwise specifically provided herein, all
notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered by hand or
mailed, certified or registered mail, return receipt requested, with postage
prepaid at the following addresses, and/or to such other addresses and/or
persons which either party may designate by like notice:
 
(a)           If to the Executive, to:
 
Bruce E. Schneider, PhD
112 Shandon Place
Malvern, PA  19355
 
(b)           If to the Employer, to:
 
Attn: Chairperson of the Board
Omni Bio Pharmaceutical, Inc.
5350 S. Roslyn, Suite 430
Greenwood Village, CO 80111
 
With a copy to:
 
Jason Day, Esq.
Perkins Coie, LLP
1900 16th Street, Suite 1400
Denver, CO 80202


14.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Colorado without regard to
conflict of law provisions.  Any disputes with respect to the interpretation of
this Agreement or the rights and obligations of the parties hereto shall be
exclusively brought in any federal or state court of competent jurisdiction
located in the State of Colorado.  Each of the parties waives any right to
object to the jurisdiction or venue of such courts or to claim that such courts
are an inconvenient forum.
 
 
-6-

--------------------------------------------------------------------------------

 
 
15.           Additional Provisions.
 
(a)           The Executive may not assign or delegate the performance of any of
his rights and/or obligations under this Agreement.  The Employer may assign its
rights and/or obligations under this Agreement.
 
(b)           This Agreement constitutes the entire agreement, representation
and understanding of the parties hereto with respect to the subject matter
hereof, and no amendment or modification hereof shall be valid or binding unless
made in writing and signed by the parties hereto.
 
(c)           No waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the party against whom it is sought to be
enforced.  No waiver of any default or breach of this Agreement shall be deemed
a continuing waiver or a waiver of any other breach or default.
 
(d)           Executive acknowledges that prior to the execution of this
Agreement he had full opportunity to consult with his independent attorneys and
advisors as he deemed appropriate and he fully understands the nature and scope
of his rights and obligations hereunder.
 
(e)           The Employer may withhold from any amounts payable under this
Agreement such federal, state and local income and employment taxes as the
Employer shall determine are required to be withheld pursuant to any applicable
law or regulation.
 
(f)           The parties intend that this Agreement and the payments and other
benefits provided hereunder be exempt from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A”) to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise.  To
the extent Section 409A is applicable to this Agreement, the parties intend that
this Agreement comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A.  If either party believes, at any time,
that any payments and other benefits under this is not so exempt or does not so
comply, such party will promptly advise the other party and they each will
negotiate reasonably to amend the terms of this Agreement such that it is exempt
or complies with the most limited possible economic effect on the parties or to
mitigate any additional tax or interest (or both) that may apply under Section
409A if exemption or compliance is not practicable.  With respect to any
payments and benefits under this Agreement to which Section 409A applies, all
references in this Agreement to the termination of the Executive’s employment
are intended to mean the Executive’s “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i).  Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A from the Executive or any
other individual to the Employer or any of its affiliates.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(g)           If any provision of this Agreement is invalid or unenforceable in
any jurisdiction such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability, but the foregoing shall
not render invalid or unenforceable in such jurisdiction the remainder of this
Agreement or the remainder of such provision or affect the validity or
unenforceability of any provision of this Agreement in any other jurisdiction.
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first above written.
 

   
OMNI BIO PHARMACEUTICAL, INC.
                         
 
 
/s/ Vicki Barone
     
By: Vicki Barone
     
Its:  Chairperson
 

 
 
 

    Bruce E. Schneider                          
 
 
/s/ Bruce E. Schneider
     
Bruce E. Schneider
 

 
 
-9-

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Milestones
 
 
·
300,000 warrants vest upon first licensing of plasma derived IP to one or more
manufacturers

 
·
100,000 warrants vest upon filing of Fc:AAT patents in US and PCT countries

 
·
100,000 warrants vest upon selection of Fc:AAT development candidate and
qualified assay for testing/release of drug product

 
·
100,000 warrants vest upon production of lab-scale drug quantities sufficient to
enable confirmatory pharmacology studies and 2-week tox studies in two species

 
·
300,000 warrants vest upon completion of GMP drug product campaign sufficient to
enable definitive tox program and first clinical studies

 
·
100,000 warrants vest upon completion of IND-enabling tox studies

 
·
500,000 warrants vest upon submission and acceptance of IND to enable first
human studies

 
 
-10-

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Change in Control Bonus
 
Bonus Calculation and Payment. The Change in Control Bonus amount payable to you
in connection with the occurrence of a Liquidity Event (defined below) will be
equal to the Net Proceeds (defined below) multiplied by the Applicable
Percentage (defined below). Subject to the paragraph below dealing with escrows
and hold-backs, any Change in Control Bonus payable hereunder will be paid to
you in a single lump sum payment as soon as administratively practicable after
the occurrence of the Liquidity Event giving rise to such payment, but in no
event later than the 15th day of the third calendar month after the close of the
calendar year in which the Liquidity Event occurred. Payment of any Change in
Control Bonus hereunder will be made from the general assets of the Employer.
 
Definitions. The following definitions will apply for purposes of the Change in
Control Bonus.
 
(a)
 
“Applicable Percentage” means the percentage specified in the table below
corresponding to the amount of Net Proceeds received in connection with a
Liquidity Event:

 
 
 
Applicable
   
Percentage
 
Net Proceeds
2.0%
 
Less than $200 million
3.0%
 
Equal to or greater than $200 million



 
(b)
 
“Liquidity Event” means the consummation of:

 

 
(1)
 
the sale (including in one or a series of related transactions) of all or
substantially all of the Employer’s consolidated assets to a person or a group
of persons acting in concert (other than a person or group affiliated with the
Employer);

 

 
(2)
 
the sale or transfer (including in one or a series of related transactions) to a
person or a group of persons acting in concert (other than a person or group
affiliated with the Employer) of Employer equity securities representing more
than 50% of the combined voting power of the Employer’s then outstanding equity
securities entitled to vote generally in the election of directors;

 

 
(3)
 
the merger or consolidation of the Employer with or into another entity, unless
immediately following such transaction, all or substantially all of the persons
who were the beneficial owners of the Employer’s outstanding voting securities
immediately before the transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding voting
securities (or comparable equity interests) of the surviving or resulting entity
(or its parent entity); or



 
-11-

--------------------------------------------------------------------------------

 
 

 
(4)
 
the sale (including in one or a series of related transactions) of the
Employer’s intellectual property related to the use of the FDA approved drug
Alpha-1 Antitrypsin to a person or a group of persons acting in concert (other
than a person or group affiliated with the Employer). Net Proceeds will be
aggregated over any series of applicable transactions, and any difference due to
an increase in the Applicable Percentage as a result of such aggregation will be
paid in connection with the most recent transaction.



 
(d)
 
“Net Proceeds” means the fair market value, as of the date of the Liquidity
Event and as determined in good faith by the Board of Directors of the Employer,
of the aggregate consideration (whether cash, notes, stock or other securities)
actually received by the Employer or its stockholders as a result of the
Liquidity Event, less all transaction fees and expenses incurred by the Employer
in connection with such Liquidity Event, including legal, accounting and
investment banking fees.

 
Escrow or Hold-Back. Notwithstanding the foregoing, if any portion of the
proceeds from a Liquidity Event are deposited into an escrow account (whether
established by the Employer or any purchaser or acquirer) or are subject to a
hold-back by the purchaser or acquirer for distribution upon the occurrence or
satisfaction of any event, that portion of the proceeds shall be included in
calculating Net Proceeds, but a comparable portion of the incentive bonus amount
shall be withheld and released to you only as and when that portion of the
Liquidity Event proceeds are released from any escrow or hold-back arrangement.
 


-12-